On April 29, the judge of the superior court signed a certificate to a bill of exceptions. In this he stated that he certified such bill of exceptions only as to the first, second and third grounds of error, and refused to certify to the truth and correctness of the remaining grounds, stating that the bill had first been sent to him on *357April 17; that it had been returned to counsel for the plaintiff in error for correction, and had again been sent to the judge. On June 11, the judge signed the usual certificate to the truth of the bill of receptions, and on the same day, following the certificate, he added a note of explanation, stating that, after having signed the first certificate, he had heard evidence as to the truth and correctness of the grounds, being unable, at the date of the first certificate, to recollect the facts, inasmuch as the motion for a new trial had not been presented to him for more than six months after the trial of the case:Held, that the writ of error will be dismissed.